Name: Commission Regulation (EEC) No 3934/88 of 16 December 1988 amending Regulation (EEC) No 636/86 fixing the quantitative restrictions on imports into Spain of certain fruit and vegetables from third countries
 Type: Regulation
 Subject Matter: international trade;  Europe;  plant product
 Date Published: nan

 17. 12. 88 Official Journal of the European Communities Ho L 348/21 COMMISSION REGULATION (EEC) No 3934/88 of 16 December 1988 amending Regulation (EEC) No 636/86 fixing the quantitative restrictions on imports into Spain of certain fruit And vegetables from third countries whereas the quotas for 1989 should therefore be fixed accordingly ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Fruit and Vegetables, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, Having regard to Council Regulation (EEC) No 3798/85 of 20 December 1985 laying down detailed rules governing quantitative restrictions on imports into Spain of certain fruit and vegetables from third countries ('), and in particular Article 3 thereof, Whereas Article 144 of the Act of Accession provides that Spain may maintain quantitative restrictions on imports of certain fruit and vegetables from third countries until 31 December 1989 ; whereas Commission Regulation (EEC) No 636/86 (2), as last amended by Regulation (EEC) No 3941 /87 (3), fixes, by volume, the quotas applicable in Spain in respect of certain fruit and vegetables from third countries ; Whereas an increase of 15 % in the quotas for 1988 is not likely to cause disruption on the Spanish market ; HAS ADOPTED THIS REGULATION : Article 1 Regulation (EEC) No 636/86 is hereby amended as follows : 1 . In Article 1 ( 1 ), 'for 1988' is replaced by 'for 1989' ; 2. Annex I is replaced by the Annex to this Regulation. Article 2 This Regulation shall enter into force on 1 January 1989. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 16 December 1988 . For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 367, 31 . 12 . 1985, p. 28 . (2) OJ No L 60, 1 . 3 . 1986, p. 22. 0 OJ No L 373, 31 . 12. 1987, p. 15. No L 348/22 Official Journal of the European Communities 17. 12. 88 ANNEX 'ANNEX I (tonnes) CN code Description Quotafor 1989 3 047 3 031 574 0702 00 0702 00 10 0702 00 90 0703 0703 10 0703 10 11 0703 10 19 0703 20 00 0704 0704 10 0704 10 10 0704 10 90 0706 ex 0706 10 00 0805 0805 10 Tomatoes, fresh or chilled : &lt;  From 1 November to 14 May  From 15 May to 31 October Onions, shallots, garlic, leeks and other alliaceous vegetables, fresh or chilled :  Onions and shallots :   Onions :    Seed    Other .  Garlic Cabbages, cauliflowers, kohlrabi, kale and similar edible brassicas, fresh or chilled :  Cauliflowers and headed broccoli :   From 15 April to 30 November   From 1 December to 14 April Carrots, turnips, salad beetroot, salsify, celeriac, radishes and similar edible roots, fresh or chilled :  Carrots and turnips :  Carrots Citrus fruit, fresh or chilled :  Oranges : Sweet oranges, fresh :    From 1 April to 30 April :   Sanguines and semi-sanguines     Other : 1 644 505      Navels, Navelines, Navelates, Salustianas, Vernas, Valencia lates, Maltese, Shamoutis, Ovalis, , Trovita and Hamlins      Other    From 1 May to 1 5 May :     Sanguines and semi-sanguines     Other :      Navels, Navelines, Navelates, Salustianas, Vernas, Valencia lates, Maltese, Shamoutis, Ovalis, Trovita and Hamlins      Other    From 16 May to 15 October :     Sanguines and semi-sanguines     Other : 2 632 0805 10 11 0805 10 15 0805 10 19 0805 10 21 0805 10 25 0805 10 29 0805 10 31 0805 10 35 0805 10 39 080510 41 0805 10 45 080510 49 080510 70 0805 10 90      Navels, Navelines, Navelates, Salustianas, Vernas, Valencia lates, Maltese, Shamoutis, Ovalis, Trovita and Hamlins    Other From 16 October to 31 March :     Sanguines and semi-sanguines     Other :    Navels, Navelines, Navelates, Salustianas, Vernas, Valencia lates, Maltese, Shamoutis, Ovalis, Trovita and Hamlins      Other Other :    From 1 April to 15 October    From 16 October to 31 March : 17. 12. 88 Official Journal of the European Communities No L 34,8/23 (tonnes) CN code Description Quotafor 1989 692 712 , 773 1 494 741 492 1 414' 0805 20 ex 0805 20 30 ex 0805 20 50 0805 20 70 0805 30 0805 30 10 . 0806 0806 10 0806 10 11 0806 10 15 0806 10 19 0808 0808 10 0808 10 10 0808 10 91 0808 10 93 0808 10 99 0808 20 0808 20 10 0808 20 31 0808 20 33 0808 20 35 0808 20 39 0809 0809 10 00 ex 0809 30 00  Mandarins (including tangerines and satsumas) ; Clementines, wilkings and similar citrus hybrids :   Monreales and satsumas :  Satsumas   Mandarins and wilkings :  Mandarins   Tangerines :  Lemons (Citrus limon, Citrus limonum) and limes (Citrus aurantifolia) :   Lemons (Citrus limon, Citrus limonum): Grapes, fresh or dried :  Fresh :   Table grapes :    From 1 November to 14 July :     Of the variety Emperor (Vitis vinifera cv.) from 1 December to 31 January     Other    From 15 July to 31 October : Apples, pears and quinces, fresh :  Apples :   Cider apples, in bulk, from 16 September to 15 December   Other :    From 1 August to 31 December    Frorti 1 January to 31 March    From 1 April to 31 July  Pears and quinces :   Pears :    Perry pears, in bulk, from 1 August to 31 December    Other :     From 1 January to 31 March     From 1 April to 15 July _ _ _ _ From 16 July to 31 July     From 1 August to 31 December Apricots, cherries, peaches (including nectarines), plums and sloes, fresh :  Apricots  Peaches, including nectarines :  Peaches